Citation Nr: 0207760	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  00-09 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement by the Department of 
Veterans Affairs (VA), for unauthorized expenses incurred in 
connection with treatment received at Hillcrest Medical 
Center in January 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to October 
1949.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an unfavorable determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Muskogee, Oklahoma.  A hearing was held at the VAMC in May 
2000, and pursuant to a July 2001 Board remand, before the 
undersigned member of the Board at the RO (i.e. a Travel 
Board hearing) in Muskogee in June 2002.  


FINDING OF FACT

1.  The veteran was hospitalized at Hillcrest Medical Center 
for evaluation and treatment of a urinary tract infection and 
hydrocele of the scrotum from January 29, to January 31, 
2000. 

2.  At the time of the care received by the veteran at 
Hillcrest Medical Center service connection was in effect for 
the residuals of a distal left radius fracture, rated as 10 
percent disabling since July 1996.

3.  Payment or reimbursement of the costs of the care 
provided at Hillcrest Medical Center was not authorized.

4.  The unauthorized hospital care was not for an adjudicated 
service-connected disability, or for a nonservice-connected 
disability associated with and held to have been aggravating 
an adjudicated service-connected disability.  The veteran did 
not have a total disability permanent in nature that had 
resulted from a service-connected disability, nor was he a 
participant in a rehabilitation program.


CONCLUSION OF LAW
 
The claim for payment of or reimbursement by the VA for 
medical expenses incurred in connection with the veteran's 
unauthorized hospitalization at Hillcrest Medical Center from 
January 29 to January 31, 2000, is precluded by law.  
§§ 1703, 1728 (West 1991 & Supp. 2002); 38 C.F.R. §§ 17.52, 
 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that on January 29, 2000, the 
veteran was admitted to Hillcrest Medical Center in Tulsa, 
Oklahoma with complaints of fever and chills, increased 
weakness, considerable mental confusion, and mild pain with 
urination.  Clinical records reflect that there was no 
cardiopulmonary pathology.  

The veteran was diagnosed with a urinary tract infection with 
a history of transurethral resection of the prostate and 
urethral complications with scrotal inflammation.  It was 
noted that the veteran was being treated by a VA physician 
and was scheduled for urologic surgery in February 2000.  
While at Hillcrest Medical Center, he was treated with 
antibiotics and pain medication, improved, and on January 31, 
2000, was deemed stable for discharge as he was asymptomatic.  
 
In essence, the veteran is seeking payment of unauthorized 
medical expenses incurred in connection with treatment 
received at Hillcrest Medical Center.  During the May 2000 
hearing at the VAMC and the June 2002 Travel Board hearing, 
the veteran and his spouse testified that prior to his 
admission to Hillcrest Medical Center the veteran experienced 
chills and a fever and was headed to the VAMC in Muskogee (he 
and his spouse were being driven there by a friend) when they 
instead went to Hillcrest Medical Center because of the 
geographic proximity and the emergent situation (the VAMC was 
about fifty miles away, while Hillcrest was close by).  The 
veteran expressed his opinion that if they had continued on 
to the VAMC his life would have been in danger.  He noted 
that he was scheduled to undergo surgery for his hydrocele at 
the VAMC about a week later.  The veteran's spouse added that 
they called VA and informed them that the veteran was 
admitted to Hillcrest Medical Center, and were told "okay."  

The threshold question to be answered in this case is whether 
the veteran has presented a claim upon which relief can be 
granted.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  If 
he has not done so, his appeal must, as a matter of law, be 
denied.  As explained below, the Board finds that the veteran 
has not submitted such a claim.

Where VA facilities are not capable of furnishing economical 
hospital care of medical services because of geographical 
inaccessibility or are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish any of the 
following:

(1)  Hospital care or medical services to 
a veteran for the treatment of-
(A)  a service-connected disability;
(B)  a disability for which a 
veteran was discharged or released 
from the active military, naval, or 
air service; or
(C)  a disability of a veteran who 
has a total disability permanent in 
nature from a service-connected 
disability....  

(3)  Hospital care or medical services 
for the treatment of medical emergencies 
which pose a serious threat to the life 
or health of a veteran receiving medical 
services in a Department facility or 
nursing home care under section 1720 of 
this title until such time following the 
furnishing of care in the non-Department 
facility as the veteran can be safely 
transferred to a Department facility.  

38 U.S.C.A. § 1703 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 17.52 (2001).  


The legal criteria governing reimbursement or payment of the 
cost of unauthorized medical services (as in this case) are 
specifically set forth in 38 U.S.C.A. § 1728 (West 1991) and 
38 C.F.R. § 17.120 (2001). Under the applicable law and 
regulation (and since the veteran is not a participant in a 
vocational rehabilitation program), in order to be entitled 
to payment of unauthorized medical expenses incurred at a 
private hospital, all of the following must be shown:

	(a) The treatment rendered was either:

		(1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected disability 
associated with and held to 	be aggravating an 
adjudicated service-connected disability, or

		(3) for any disability of a veteran who has a total 
disability, permanent 		in nature, resulting from a 
service-connected disability; and

	(b) That a medical emergency existed of such nature that 
delay would have 	been hazardous to life or health; and

	(c) That no VA or other Federal facilities were feasibly 
available and an 	attempt to use them beforehand or obtain 
prior VA authorization for the 	services required would 
not have been reasonable, sound, wise, or 	practicable, or 
treatment had been or would have been refused.

38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (2001).

Failure to satisfy any one of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private hospital.  It has not been alleged, nor 
does the evidence show, that the unauthorized hospital care 
was for an adjudicated service-connected disability, or for a 
nonservice-connected disability associated with and held to 
have been aggravating an adjudicated service-connected 
disability.  In fact, the veteran has never alleged that 
service connection is warranted for a urinary tract infection 
or hydrocele, nor has it been demonstrated that these 
conditions are associated with or have aggravated the 
veteran's service-connected residuals of a distal left radius 
fracture.

Further, the veteran did and does not have a total disability 
permanent in nature that had resulted from a service-
connected disability.  As all three requirements for payment 
or reimbursement of unauthorized medical expenses must be 
satisfied, the questions of the presence of a medical 
emergency and the availability of VA facility to provide the 
necessary treatment from January 29 to January 31, 2000, need 
not be addressed.

While the Board is sympathetic to the veteran under the 
circumstances presented in this case, it is noted that the 
law is binding on him and on VA.  The Board is left with no 
alternative but to deny his claim, as a matter of law.  
Sabonis.  Hence, the reasonable doubt doctrine is not for 
application.

As a final point, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President approved the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, which made several amendments to the 
law governing certain VA claims, to include redefining VA's 
duty-to-assist and notification obligations.  

However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, No. 97-1775 (U.S. Vet. App., May 24, 2002).  In 
Barger, the Court held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found Title 38, United States 
Code, Chapter 51 (i.e. the laws changed by VCAA).  As well, 
the statute at issue in this matter is not found in Chapter 
51 (rather, in Chapter 17). 

In any event, the record reflects that the veteran was 
provided adequate notification of the information and 
evidence necessary to substantiate this claim (to include a 
statement of the case and supplemental statement of the 
case).  The Board also notes that evidence necessary for fair 
adjudication of this particular claim is of record.  As such, 
the Board finds the duty to assist the veteran, regardless of 
the applicability of VCAA, has been met.  


ORDER

The claim for payment of unauthorized medical expenses 
incurred in January 2000 in connection with treatment 
received at Hillcrest Medical Center, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

